UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2010 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1043 Brunswick Corporation (Exact name of registrant as specified in its charter) Delaware 36-0848180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 N. Field Court, Lake Forest, Illinois 60045-4811 (Address of principal executive offices, including zip code) (847) 735-4700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares of Common Stock ($0.75 par value) of the registrant outstanding as of May 3, 2010, was 88,527,610. BRUNSWICK CORPORATION INDEX TO QUARTERLY REPORT ON FORM 10-Q April 3, 2010 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Consolidated Statements of Operations for the three months ended April 3, 2010 (unaudited), and April 4, 2009 (unaudited) 1 Condensed Consolidated Balance Sheets as ofApril 3, 2010 (unaudited), December 31, 2009, and April 4, 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended April 3, 2010 (unaudited), and April 4, 2009 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PART II – OTHER INFORMATION Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 5. Submission of Matters to a Vote of Security holders 46 Item 6. Exhibits 46 PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements BRUNSWICK CORPORATION Consolidated Statements of Operations (unaudited) Three Months Ended (in millions, except per share data) April 3, April 4, Net sales $ $ Cost of sales Selling, general and administrative expense Research and development expense Restructuring, exit and impairment charges Operating earnings (loss) ) Equity loss ) ) Other income (expense), net ) Earnings (loss) before interest, loss on early extinguishmentof debt and income taxes ) Interest expense ) ) Interest income Loss on early extinguishment of debt ) — Loss before income taxes ) ) Income tax provision Net loss $ ) $ ) Loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares used for computation of: Basic loss per common share Diluted loss per common share The Notes to Condensed Consolidated Financial Statements are an integral part of these consolidated statements. 1 BRUNSWICK CORPORATION Condensed Consolidated Balance Sheets (in millions) April 3, December 31, 2009 April 4, (unaudited) (unaudited) Assets Current assets Cash and cash equivalents, at cost, which approximates market $ $ $ Accounts and notes receivable, less allowances of $45.1, $47.7 and $39.6 Inventories Finished goods Work-in-process Raw materials Net inventories Deferred income taxes Prepaid expenses and other Current assets Property Land Buildings and improvements Equipment Total land, buildings and improvements and equipment Accumulated depreciation ) ) ) Net land, buildings and improvements and equipment Unamortized product tooling costs Net property Other assets Goodwill Other intangibles, net Investments Other long-term assets Other assets Total assets $ $ $ The Notes to Condensed Consolidated Financial Statements are an integral part of these consolidated statements. 2 BRUNSWICK CORPORATION Condensed Consolidated Balance Sheets April 3, December 31, April 4, (in millions, except share data) (unaudited) (unaudited) Liabilities and shareholders’ equity Current liabilities Short-term debt, including current maturities of long-term debt $ $ $ Accounts payable Accrued expenses Current liabilities Long-term liabilities Debt Deferred income taxes Postretirement and postemployment benefits Other Long-term liabilities Shareholders’ equity Common stock; authorized: 200,000,000 shares, $0.75 par value; issued: 102,538,000 shares Additional paid-in capital Retained earnings Treasury stock, at cost: 14,088,000; 14,275,000 and 14,371,000 shares ) ) ) Accumulated other comprehensive loss, net of tax ) ) ) Shareholders’ equity Total liabilities and shareholders’ equity $ $ $ The Notes to Condensed Consolidated Financial Statements are an integral part of these consolidated statements. 3 BRUNSWICK CORPORATION Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended (in millions) April 3, April 4, Cash flows from operating activities Net loss $ ) $ ) Depreciation and amortization Pension expense, net of funding Deferred income taxes Other long-lived asset impairment charges Loss on early extinguishment of debt — Changes in certain current assets and current liabilities ) Income taxes Other, net — ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Investments ) ) Proceeds from the sale of property, plant and equipment Other, net — ) Net cash used for investing activities ) ) Cash flows from financing activities Net payments of short-term debt ) ) Net proceeds from issuance of long-term debt — Payments of long-term debt including current maturities ) ) Payment of premium on early extinguishment of debt ) — Net cash provided by (used for) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The Notes to Condensed Consolidated Financial Statements are an integral part of these consolidated statements. 4 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 – Significant Accounting Policies Interim Financial Statements.The unaudited interim consolidated financial statements of Brunswick Corporation (Brunswick or the Company) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Therefore, certain information and disclosures normally included in financial statements and related notes prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. Certain previously reported amounts have been reclassified to conform to the current period presentation. These financial statements should be read in conjunction with, and have been prepared in conformity with, the accounting principles reflected in the consolidated financial statements and related notes included in Brunswick’s 2009 Annual Report on Form 10-K (the 2009 Form 10-K). These interim results include, in the opinion of management, all normal and recurring adjustments necessary to present fairly the financial position of Brunswick as of April 3, 2010, December 31, 2009, and April 4, 2009, the results of operations for the three months ended April 3, 2010, and April 4, 2009, and the cash flows for the three months ended April 3, 2010, and April 4, 2009.Due to the seasonality of Brunswick’s businesses, the interim results are not necessarily indicative of the results that may be expected for the remainder of the year. The Company maintains its financial records on the basis of a fiscal year ending on December 31, with the fiscal quarters spanning thirteen weeks and ending on the Saturday closest to the end of that thirteen-week period.The first quarter of fiscal year 2010 ended on April 3, 2010, and the first quarter of fiscal year 2009 ended on April 4, 2009. Recent Accounting Pronouncements. In June 2009, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 166, “Accounting for Transfers of Financial Assets” (SFAS 166) (codified within the FASB Accounting Standards Codification (ASC) 860 “Transfers and Servicing”). SFAS 166 amends the derecognition guidance in SFAS No.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities” (SFAS140). SFAS 166 is effective for fiscal years beginning after November 15, 2009. The adoption of this statement did not have a material impact on the Company’s consolidated results of operations and financial condition. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)” (SFAS 167) (codified within ASC 810 “Consolidation”). SFAS 167 amends the consolidation guidance applicable to variable interest entities and affects the overall consolidation analysis under FASB Interpretation No. 46(R). SFAS 167 is effective for fiscal years beginning after November 15, 2009. The adoption of this statement resulted in the Company expanding its disclosures as reflected in Note 11 – Financial Services. In October 2009, the FASB issued ASU No. 2009-13, “Multiple Deliverable Revenue Arrangements - a consensus of the FASB Emerging Issues Task Force” (ASU 2009-13) (codified within ASC Topic 605 “Revenue Recognition”). ASU 2009-13 addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit. ASU 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with early adoption permitted. The Company is currently evaluating the impact that the adoption of the amendments to the FASB Accounting Standards Codification resulting from ASU 2009-13 may have on the Company’s consolidated financial statements. In January 2010, the FASB issued ASU No. 2010-06, “Improving Disclosures about Fair Value Measurements” (ASU 2010-06) (codified within ASC 820 “Fair Value Measurements and Disclosures” (ASC 820)). ASU 2010-06 improves disclosures originally required under SFAS No. 157, “Fair Value Measurements,” (codified under ASC 820) ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those years. The adoption of this ASU resulted in the Company expanding its disclosures, as reflected in Note 4 – Fair Value Measurements. In February 2010, the FASB issued ASU No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements” (ASU 2010-09) (codified within ASC 855 “Subsequent Events”). ASU 2010-09 amended SFAS No. 165, “Subsequent Events” (codified within ASC 855 “Subsequent Events”) to resolve conflicts with SEC reporting requirements. The adoption of this ASU did not have a material impact on the Company’s consolidated results of operations and financial condition. 5 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) Note 2 – Restructuring Activities In November 2006, Brunswick announced restructuring initiatives to improve the Company’s cost structure, better utilize overall capacity and improve general operating efficiencies. These initiatives reflected the Company’s response to a difficult marine market. As the marine market continued to decline, Brunswick expanded its restructuring activities during 2007, 2008, 2009 and 2010 in order to improve performance and better position the Company for current market conditions and longer-term profitable growth. These initiatives have resulted in the recognition of restructuring, exit and impairment charges in the Statement of Operations during 2009 and 2010. The nature of the costs incurred under these initiatives include: Restructuring Activities – These amounts primarily relate to: · Employee termination and other benefits · Costs to retain and relocate employees · Consulting costs · Consolidation of manufacturing footprint Exit Activities – These amounts primarily relate to: · Employee termination and other benefits · Lease exit costs · Inventory write-downs · Facility shutdown costs Asset Disposition Actions – These amounts primarily relate to sales of assets and definite-lived asset impairments of: · Fixed assets · Tooling · Patents and proprietary technology · Dealer networks 6 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) Impairments of definite-lived assets are recognized when, as a result of the restructuring activities initiated, the carrying amount of the long-lived asset is not expected to be fully recoverable, in accordance with ASC 360, “Property, Plant, and Equipment.” The impairments recognized were equal to the difference between the carrying amount of the asset and the fair value of the asset, which was determined using observable inputs, including the use of appraisals from independent third parties, when available, and, when observable inputs were not available, based on the Company’s assumptions of the data that market participants would use in pricing the asset or liability, based on the best information available in the circumstances. Specifically, the Company used discounted cash flows to determine the fair value of the asset when observable inputs were unavailable. The Company has reported restructuring and exit activities based on the specific driver of the cost and reflected the expense in the accounting period when the cost has been committed or incurred. The Company considers actions related to the sale of certain Baja boat business assets, the closure of its bowling pin manufacturing facility, the sale of the Valley-Dynamo and Integrated Dealer Systems businesses and the divestiture of MotoTron, to be exit activities. All other actions taken are considered to be restructuring activities. The following table is a summary of the expense associated with the restructuring, exit and impairment activities for the three months ended April 3, 2010, and April 4, 2009. The 2010 charge consists of expenses related to actions initiated in 2010, 2009 and 2008: Three Months Ended (in millions) April 3, April 4, Restructuring activities: Employee termination and other benefits $ $ Current asset write-downs — Transformation and other costs: Consolidation of manufacturing footprint Retention and relocation costs — Consulting costs — Exit activities: Employee termination and other benefits — Current asset write-downs — Transformation and other costs: Consolidation of manufacturing footprint — Asset disposition actions: Definite-lived asset impairments Total restructuring, exit and impairment charges $ $ 7 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) The Company anticipates it will incur approximately $23 million of additional restructuring charges in 2010. Approximately $5 million of this amount relates to known restructuring activities that will be initiated in 2010, and approximately $18 million relates to restructuring activities initiated in 2009 and 2008. The Company expects most of these charges will be incurred in the Boat and Marine Engine segments. Further reductions in demand for the Company’s products, or further opportunities to reduce costs, may result in additional restructuring, exit or impairment charges in 2010. Actions Initiated in 2010 and 2009 There were no significant restructuring activities initiated in 2010. During 2009, the Company continued its restructuring activities by reducing the Company’s global workforce, consolidating manufacturing operations and disposing of non-strategic assets.During the third quarter of 2009, the Company announced plans to reduce excess manufacturing capacity by relocating inboard and sterndrive production toFond du Lac, Wisconsinand closing its Stillwater, Oklahoma plant. This plant consolidation effort is expected to occur through 2011.In connection with this action, the Company’s hourly union workforce in Fond du Lac ratified a new collective bargaining agreement on August 31, 2009, which resulted in net restructuring charges as a result of incentives and changes to employees’ current and postretirement benefits.The Company continued to consolidate the Boat segment’s manufacturing footprint in 2009 and began marketing for sale certain previously closed boat production facilities in the fourth quarter of 2009, including the previously mothballed plants in Navassa and Swansboro, North Carolina, and its Riverview plant in Knoxville, Tennessee. The Company also recorded impairments during 2009 on tooling, its Cape Canaveral, Florida and Little Falls, Minnesota properties, and on a marina in St. Petersburg, Florida, to record these assets at their fair value. These actions in the Company’s marine businesses are expected to provide long-term cost savings by reducing its fixed-cost structure. The restructuring, exit and impairment charges recorded in the first quarter of 2010 and 2009, related to actions initiated in 2010 and 2009 for each of the Company’s reportable segments, are summarized below: Three Months Ended (in millions) April 3, April 4, Marine Engine $ $ Boat Fitness — Bowling & Billiards Corporate Total $ $ 8 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) The following is a summary of the charges by category associated with the 2010 and 2009 restructuring activities: Three Months Ended (in millions) April 3, April 4, Restructuring activities: Employee termination and other benefits $ $ Current asset write-downs — Transformation and other costs: Consolidation of manufacturing footprint Retention and relocation costs — Consulting costs — Exit activities: Asset disposition actions: Definite-lived asset impairments — Total restructuring, exit and impairment charges $ $ The restructuring charges related to actions initiated in 2010 and 2009, for each of the Company’s reportable segments in the first quarter of 2010, are summarized below: (in millions) Marine Engine Boat Bowling & Billiards Corporate Total Employee termination and other benefits $ Transformation and other costs — — Total restructuring, exit and impairment charges $ The restructuring charges related to actions initiated in 2009, for each of the Company’s reportable segments in the first quarter of 2009, are summarized below: (in millions) Marine Engine Boat Fitness Bowling & Billiards Corporate Total Employee termination and other benefits $ Current asset write-downs — Transformation and other costs — — Asset disposition actions — — — Total restructuring, exit and impairment charges $ 9 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) The following table summarizes the 2010 chargesrecorded for restructuring, exit and impairment charges related to actions initiated in 2010 and 2009 and the related status as of April 3, 2010. The accrued amounts remaining as of April 3, 2010 represent cash expenditures needed to satisfy remaining obligations. The majority of the accrued costs is expected to be paid by the end of 2010 and is included in Accrued expenses in the Condensed Consolidated Balance Sheets. (in millions) Accrued Costs as of Jan. 1, Costs Recognized in 2010 Net Cash Payments Accrued Costs as of Apr. 3, Employee termination and other benefits $ $ $ ) $ Transformation and other costs: Consolidation of manufacturing footprint ) Total restructuring, exit and impairment charges $ $ $ ) $ Actions Initiated in 2008 During the first quarter of 2008, the Company continued its restructuring activities by: closing its bowling pin manufacturing facility in Antigo, Wisconsin;announcing that it would close its boat plant in Bucyrus, Ohio, in anticipation of the proposed sale of certain assets relating to its Baja boat business; ceasing boat manufacturing at one of its facilities in Merritt Island, Florida; and closing its Swansboro, North Carolina, boat plant. The Company announced additional actions in June 2008 as a result of the prolonged downturn in the U.S. marine market. The plan was designed to improve performance and better position the Company for current market conditions. The plan resulted in significant changes in the Company’s organizational structure, most notably by reducing the complexity of its operations and further shrinking its North American manufacturing footprint. Specifically, the Company announced: the closure of its production facility in Newberry, South Carolina, due to its decision to cease production of its Bluewater Marine brands, including Sea Pro, Sea Boss, Palmetto and Laguna; its intention to close four additional boat plants; and the write-down of certain assets of the Valley-Dynamo coin-operated commercial billiards business. During the third quarter of 2008, the Company accelerated its previously announced efforts to resize the Company in light of extraordinary developments within global financial markets that affected the recreational marine industry. Specifically, the Company announced the closure of its boat production facilities in Cumberland, Maryland; Pipestone, Minnesota; Roseburg, Oregon; and Arlington, Washington. The Company also decided to mothball its plant in Navassa, North Carolina. The Company completed the Cumberland, Roseburg, Arlington and Navassa facility shutdowns in the fourth quarter of 2008, and completed the Pipestone facility shutdown in the first quarter of 2009. 10 BRUNSWICK CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) The restructuring, exit and impairment charges recorded in 2010 and 2009 related to actions initiated in 2008 for each of the Company’s reportable segments, are summarized below: Three Months Ended (in millions) April 3, April 4, Marine Engine $
